{¶ 25} I respectfully dissent from the majority decision. I find no basis to deviate from this Court's precedent in State v. Franz, Knox App. No. 04CA000013, 2005-Ohio-1755 and State v. Parker (May 9, 1995), Perry App. No. 94-CA-483, in which we held that proper calibration of the breath testing machine within seven days of a particular test is sufficient and renders that test in compliance with rules and regulations of Department of Health. In the case sub judice, the calibration accomplished one day prior to the arrest was within the margin of error. Furthermore, as in Parker, any problem with the breathalyzer indicated by the next instrument check accomplished subsequent to the arrest would have been an error in appellant's favor, because the .088g/210L readout in that instance was actually less than the target value of .100g/210L
 {¶ 26} I would therefore affirm the trial court's denial of appellant's suppression motion. *Page 10 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, we reverse the decision of the trial court, vacate Appellant's convictions and sentence and remand this matter for further proceedings consistent with our opinion and the law. Costs to Appellant. *Page 1